Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	Claims 1-25 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was “A display device, comprising: a display panel; and a digitizer overlapped by the display panel, wherein … the second dummy patterns include a plurality of first lower dummy patterns, which do not overlap the folding area, and a plurality of second lower dummy patterns, which overlap the folding area, and an area occupied by the second lower dummy patterns is different from an area occupied by the first lower dummy patterns”, in combination with the other elements (or steps) of the brace and method recited in the claim 1, 
“A display device, comprising: a display panel; and a digitizer overlapped by the display panel, wherein … the first dummy patterns include a plurality of first upper dummy patterns, which do not overlap the folding area, and a plurality of second upper dummy patterns, which overlap the folding area, and a direction in which the second upper dummy patterns extend intersects a direction in which the first upper dummy patterns extend”, in combination with the other elements (or steps) of the brace and method recited in the claim 12, 
“A display device, comprising: a display panel; and a digitizer overlapped by the display panel, wherein … and the first dummy patterns and the second dummy patterns do not overlap the folding area”, in combination with the other elements (or steps) of the brace and method recited in the claim 19, and 
“A display device, comprising: a display panel; and a digitizer overlapped by the display panel, wherein … at least one of the first circuit patterns includes a plurality of first dummy patterns overlapping the base layer and not located in the folding area, and at least one of the second circuit patterns includes a plurality of second dummy patterns overlapping the base layer and not located in the folding area”, in combination with the other elements (or steps) of the brace and method recited in the claim 21.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628